*326Given the evidence that Robinson had committed a drug-related offense from the vehicle, that he was seen entering and exiting a house in which 49 bags of crack cocaine were found, that his car was parked outside the house, and that a ziplock bag of crack cocaine was found upon search of the car, OATH’s determination that petitioners failed to demonstrate probable cause for Robinson’s arrest and a likelihood that they would succeed in the forfeiture proceeding was not supported by substantial evidence (see Krimstock v Kelly, 306 F3d 40 [2d Cir 2002], cert denied 539 US 969 [2003]). The absence of evidence as to whether Robinson had driven the car to the house or how long he had been out of the car are issues for the forfeiture hearing itself and are not necessary to the resolution of the Krimstock hearing (id. at 69-70). Concur — Andrias, J.P., Nardelli, Sweeny, DeGrasse and Freedman, JJ.